 
[encorelogoforbra01.jpg]
Exhibit 10.1






November 5, 2014


[Name]
[Job Title]
Encore Capital Group, Inc.
3111 Camino Del Rio North, Suite 103
San Diego, California 92108


Re: Grant of Special Equity Award


Dear [Name]:


Encore Capital Group, Inc. (“Encore”) is pleased to grant you a special one-time
equity award of performance shares (in addition to your annual equity award) in
recognition of your importance to the Encore team and the service you will
perform over the next several years. This special equity award (“Award”) is
designed so that you are rewarded if Encore’s stock price increases by 15% over
the next three years. This letter (“Agreement”) will serve as the agreement
between you and Encore with respect to this Award. The terms and conditions of
the Award are as follows:


1.    Grant of Award. The Award is granted pursuant to and in accordance with
the Encore Capital Group, Inc. 2013 Incentive Compensation Plan, as amended
(“Plan”). Capitalized terms not defined in this Agreement will have the
definitions ascribed to them in the Plan. If any provision of this Agreement
conflicts with any provision of the Plan, the provision of the Plan will control
and prevail. A copy of the Plan is enclosed with this letter and you acknowledge
receipt of the Plan.


2.    [Prerequisite. The Award is subject to you becoming a participant in the
Encore Capital Group, Inc. Executive Separation Plan (“ESP”). If you do not sign
a participation agreement under the ESP and, if applicable, give up all of your
rights under your severance protection letter dated [__________], this Award
shall be null and void ab initio.]


3.    Number of Shares. Effective immediately, Encore grants you the Award
consisting of [__________] shares of Common Stock (“Shares”). These Shares will
be subject to both performance vesting and time vesting. The Shares will only
fully vest on the date that both the performance-vesting condition and the
time-vesting condition are met. The Award will be divided into three tranches as
follows:


•
Tranche 1: [1/3 of Shares]

•
Tranche 2: [1/3 of Shares]

•
Tranche 3: [1/3 of Shares]



4.    Performance Vesting. The Shares will performance vest as follows:


(a)    Tranche 1 will vest on the earlier of (A) the date that Fair Market Value
of a Share of Common Stock equals or exceeds $49.51 for 15 days in any 20
consecutive trading-day period commencing on or after January 1, 2015 and ending
on or before December 31, 2015 and the average of the Fair Market Value of a
Share of Common Stock during such 20 consecutive trading-day equals or exceeds
$49.51, or (B) the date that Fair Market Value of a Share of Common Stock equals
or exceeds

1



--------------------------------------------------------------------------------



$65.47 for 15 days in any 20 consecutive trading-day period commencing on or
after January 1, 2017 and ending on or before December 31, 2017 and the average
of the Fair Market Value of a Share of Common Stock during such 20 consecutive
trading-day equals or exceeds $65.47,
        
(b)    Tranche 2 will vest on the earlier of (A) the date that Fair Market Value
of a Share of Common Stock equals or exceeds $56.93 for 15 days in any 20
consecutive trading-day period commencing on or after January 1, 2016 and ending
on or before December 31, 2016 and the average of the Fair Market Value of a
Share of Common Stock during such 20 consecutive trading-day equals or exceeds
$56.93, or (B) the date that Fair Market Value of a Share of Common Stock equals
or exceeds $65.47 for 15 days in any 20 consecutive trading-day period
commencing on or after January 1, 2017 and ending on or before December 31, 2017
and the average of the Fair Market Value of a Share of Common Stock during such
20 consecutive trading-day equals or exceeds $65.47,
    
(c)    Tranche 3 will vest on the date that Fair Market Value of a Share of
Common Stock equals or exceeds $65.47 for 15 days in any 20 consecutive
trading-day period commencing on or after January 1, 2017 and ending on or
before December 31, 2017 and the average of the Fair Market Value of a Share of
Common Stock during such 20 consecutive trading-day equals or exceeds $65.47.


5.    Time Vesting. Provided that you have been continuously employed with
Encore or any of its affiliates as of the dates shown below, the Shares will
time vest as follows:


•Tranche 1 on December 31, 2017
•Tranche 2 on December 31, 2018
•Tranche 3 on December 31, 2019.


6.    Change-in-Control Vesting. Notwithstanding the above, if there is a Change
in Control (as such term is defined under the ESP) on or before December 31,
2017, the Award will performance vest (if not already vested) on the date of
such Change in Control as follows:


(a)    Tranche 1 will performance vest if the Fair Market Value of a Share of
Common Stock on the date of the Change in Control equals or exceeds $49.51.


(b)    Tranche 2 will performance vest if the Fair Market Value of a Share of
Common Stock on the date of the Change in Control equals or exceeds $56.93.


        (c)    Tranche 3 will performance vest if the Fair Market Value of a
Share of Common Stock on the date of the Change in Control equals or exceeds
$65.47.


The Change in Control only affects the performance vesting of the Award; it does
not affect time vesting of each Tranche as set forth in Paragraph 5 above.


7.    Separation from Service. If you separate from service, the Award will vest
or be forfeited as follows under the following separation events:


(a)    Separation due to death, Disability (as such term is defined in the ESP)
or Retirement (as such term is defined in the ESP) prior to January 1, 2018:
Shares that have performance vested but have not yet time vested will
immediately and fully time vest on the date of separation. Shares that have not
performance vested will continue to be subject to performance vesting, and those
Shares that performance vest after the date of separation will become fully time
vested on December 31,

2



--------------------------------------------------------------------------------



2017 on a pro rata basis based on the number of full and partial months you were
employed during the applicable performance period for each tranche.
Example 1: You separate from service due to Retirement on June 20, 2016.
Tranches 1 and 2 did not performance vest prior to your date of separation, but
all Tranches performance vest on December 31, 2017 after your date of
separation. You will receive 100% of the Tranche 1 Shares because you worked the
full Tranche 1 performance period (12 months/12 months) and you will receive 50%
of the Tranche 2 Shares because you worked part of the Tranche 2 performance
period (6 months/12 months).


Example 2: You separate from service due to Retirement on June 20, 2016. Tranche
1 performance vests during 2015 and prior to your date of separation. All of the
Tranche 1 Shares will immediately and fully time vest on your date of
separation. Tranche 2 does not performance vest in 2016 but does performance
vest in 2017 because Tranche 3 performance vests in 2017. You will receive 50%
of the Tranche 2 Shares because you worked part of the Tranche 2 performance
period (6 months/12 months) and 0% of the Tranche 3 Shares because you did not
work at all during the Tranche 3 performance period (0 months/12 months).


Example 3: You separate from service due to Retirement on June 20, 2016. Tranche
1 performance vests during 2015 and prior to your date of separation. All of the
Tranche 1 Shares will immediately and fully time vest on your date of
separation. Tranche 2 does not performance vest in 2016 and it also does not
performance vest in 2017 because Tranche 3 does not performance vest in 2017.
You will receive 0% of the Tranche 2 Shares because they did not performance
vest at all. You will receive 0% of the Tranche 3 Shares because they did not
performance vest and you were not employed during the Tranche 3 performance
period.


(b)    Separation due to death, Disability or Retirement on or after January 1,
2018: Shares that have performance vested but have not yet time vested will
immediately and fully vest; Shares that have not performance vested will have
already been forfeited.


(c)    Separation due to Cause (as such term is defined in the ESP) or for a
Quit (as such term is defined in the ESP): All Shares will be immediately
forfeited (if not already forfeited).


(d)    Separation without Cause or (if applicable) for Good Reason (as such term
is defined in the ESP): Shares that have performance vested but have not time
vested will immediately and fully vest; Shares that have not performance vested
will be immediately forfeited (if not already forfeited).


8.    Securities Law Compliance. You may not be issued any Shares under your
Award unless the Shares are either: (i) then registered under the Securities
Act; or (ii) Encore has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such Shares if Encore determines that such receipt would not be in
material compliance with such laws and regulations.


9.    Limitation on Transfer. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Shares until the Shares are vested in accordance with this Agreement. After the
Shares have

3



--------------------------------------------------------------------------------



vested, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such Shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.


10.    Dividends. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to the Shares covered by
your Award, provided that such distributions shall be converted into additional
Shares covered by the Award. If such distributions are paid in cash, you shall
be credited with additional Shares covered by the Award in an amount equal to
(i) the amount of the dividends or other distributions paid on that number of
Shares equal to the aggregate number of Shares covered by the Award as of that
date divided by (ii) the Fair Market Value of a Share of Common Stock as of such
date. The additional Shares credited shall be subject to the same vesting and
forfeiture restrictions as the Shares covered by the Award with respect to which
they relate.


11.    Restrictive Legends. The Shares issued under your Award shall be endorsed
with appropriate legends determined by Encore.


12.    Award Not a Service Contract. Your employment with Encore or an affiliate
is not for any specified term and may be terminated by you or by Encore or an
affiliate at any time, for any reason, with or without Cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth herein), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Agreement or
the Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, Encore or an affiliate; (ii) constitute any promise or
commitment by Encore or an affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive Encore of the right
to terminate you at will and without regard to any future vesting opportunity
that you may have.


By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the schedule set forth herein is earned only by
continuing as an employee, director or consultant at the will of Encore (not
through the act of being hired, being granted this Award or any other award or
benefit) and that Encore has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You further
acknowledge and agree that such a reorganization could result in the termination
of your employment, or the termination of affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or Encore’s right to terminate
your employment at any time, with or without Cause and with or without notice.
13.    Withholding Obligations. On or before vesting of the Shares pursuant to
your Award, or at any time thereafter as requested by Encore, you hereby
authorize withholding from payroll and/or any other amounts payable to you,
provided that any such withholding will not be in excess of the minimum
statutory withholding requirement, and otherwise agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of Encore or an Affiliate, if any, which arise in
connection with your Award. If permissible under applicable law, Encore

4



--------------------------------------------------------------------------------



may, in its sole discretion: (i) sell or arrange for the sale, on your behalf,
of Shares acquired by you to meet the withholding obligation and/or (ii)
withhold in Shares, provided that only the amount of Shares necessary to satisfy
the minimum withholding amount are withheld. Encore also reserves the right to
require that you assume liability for any tax- and/or social insurance-related
charges that may otherwise be due by Encore or an Affiliate with respect to the
Award, if Encore determines in its sole discretion that such charges may legally
be transferred to you. To the extent that liability for any such charges is
transferred to you, such charges will be subject to the applicable withholding
methods set forth in this Section 13.
Unless the tax withholding obligations of Encore and/or any affiliate are
satisfied, Encore shall have no obligation to remove the restrictive legends
from the Shares subject to your Award.
14.    Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by Encore to you, 5 days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to Encore.
15.    Miscellaneous. The rights and obligations of Encore under your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
Encore’s successors and assigns.
For purposes of your personal tax planning, you may make an election under
Section 83(b) within 30 days of the date of grant; however, this election by you
will be in your sole discretion. We strongly advise you to consult with your
personal legal, tax and financial advisors before you make such an election.
You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of Encore to carry out the purposes or
intent of your Award.
You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
16.    Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
17.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any paragraph of this Agreement
(or part of such a paragraph) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
paragraph or part of a paragraph to the fullest extent possible while remaining
lawful and valid.
18.    Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by Encore or any

5



--------------------------------------------------------------------------------



Affiliate, except as such plan otherwise expressly provides. Encore expressly
reserves its rights to amend, modify, or terminate any of Encore’s or any
affiliate’s employee benefit plans.
19.    Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of Encore. Notwithstanding the foregoing, this Agreement may be
amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
here.
 
If the terms and conditions of this Agreement are acceptable to you, please sign
below.


Sincerely,
    






[Name]
[Title]
Encore Capital Group, Inc.


 
ACCEPTED AND AGREED:








[Name]
 
Date






6

